Hough, C. J., and Henry, J.
We concur in the result arrived at. Ve are of opinion, however, that the deed of the West Kansas Land Company was not legally executed and was not properly acknowledged. The statute in regard to conveyances by corporations is as follows : “ It shall be lawful for any corporation to convey lands by deed, sealed with the common seal of said corporation, and signed by the president, or the presiding member or trustee of said corporation, and such deed, when acknowledged by such officer to be the act of the corporation, or proved in the usual form prescribed for other conveyances of lands shall be recorded in the recorder's office of the county where the land lies, in like manner with other deeds.” The deed does not purport to be sealed with the seal of the corporation.- The officers signing the deed do not pretend to acknowledge it as “the act of the corporation,” but as their act. In Sandford v. Tremlett, 42 Mo. 384, it was said: “ The law still seems to be well settled that the common seal of a corporation is to be taken as the only proper evidence of its act in all cases where a seal would be required, if the instrument is to be executed by an individual.” In Musser v. Johnson, 42 Mo. 78, it was said : “ If a conveyance of real property, purporting to be the conveyance of a corporation made by one authorized to make it for them, be in fact executed by the attorney or agent in his own name as his own deed, it will not be the deed of the corporation, although it was intended to be so, and the attorney cfr agent had full authority to make it so.” It is well settled that the body of the deed may be referred to in aid of an acknowledgment, but this rule has never been held to mean that we may expunge from an acknowledgment *189plain and unambiguous words, which render it defective, and substitute therefor words enough taken from the body of the deed, to make the acknowledgment good. Lincoln v. Thompson, 75 Mo. 618. This would be to make an acknowledgment, and not simply to interpret it, by reference to the deed.

Motion for rehearing overruled.